IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-75,858



               EX PARTE KENNETH BERNARD JACKSON, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 9024128-A IN THE 390 TH DISTRICT COURT
                            FROM TRAVIS COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault of a child and indecency with a child by contact and sentenced to 50 years’ and 20 years’

imprisonment, respectively.

        Applicant contends that the appellate court erroneously dismissed his appeal as untimely and

that his appellate counsel rendered ineffective assistance because he failed to timely file a notice of

appeal or to take any action to preserve Applicant’s right to appeal.
       The trial court has determined that Applicant expressed his desire to appeal but counsel did

not file a notice of appeal. The trial court has further determined that Applicant tried to file his own

notice of appeal but it was dismissed by the appellate court as untimely. We find, therefore, that

Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment of conviction

in Cause No. 9024128-A from the 390th District Court of Travis County. Applicant is ordered

returned to that time at which he may give a written notice of appeal so that he may then, with the

aid of counsel, obtain a meaningful appeal. All time limits shall be calculated as if the sentence had

been imposed on the date on which the mandate of this Court issues. We hold that, should Applicant

desire to prosecute an appeal, he must take affirmative steps to file a written notice of appeal in the

trial court within 30 days after the mandate of this Court issues.



Delivered: March 5, 2008
Do Not Publish